Order filed August 8, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00528-CV
                                ____________

                      IN RE GERALD LEE RICKS, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               County Court No. 3
                             Galveston County, Texas
                        Trial Court Cause No. 07-FD-1547


                                     ORDER

      On June 17, 2013, relator, filed a petition for writ of mandamus in this
Court. See Tex. Gov=t Code Ann. ' 22.221. Relator asked this Court to order The
Honorable Christopher Dupuy, Judge of County Court No. 3, Galveston County,
Texas, to rule on his motion for enforcement of the judgment entered in trial court
cause number 07-FD-1547, styled In the Matter of the Marriage of Eletha Lachon
Ricks v. Gerald Lee Ricks.

      Because respondent has been removed from the bench, on June 20, 2013, we
abated this proceeding for thirty days to permit a new judge or visiting judge
assigned to the underlying case to rule on relator’s motion. On July 31, 2013,
relator filed a motion to reinstate. The motion asserts no action has been taken.

      We therefore direct the Honorable Kerri Foley, presiding judge of County
Court No. 3, Galveston County, Texas, to advise this court of the action, if any,
taken on the motion for enforcement at issue in this proceeding on or before
August 29, 2013.

                                      PER CURIAM